Title: To Alexander Hamilton from John Murray, 12 July 1794
From: Murray, John
To: Hamilton, Alexander


New York, July 12, 1794. “I have this day been obliged to pay £65.0.9 costs in a suit commenced in the name of Royal Flint, Wm. Seton, John Murray, Alexr. Hamilton & Jonathan Burrall against George Joy & Daniel Badcock; this suit it is well known I was always averse to having commenced, but it seems it was pressed by Mr. Holker & Mr. Ross. I shall thank you to point out the mode in which the money I have advanced may be recovered, otherwise I shall be obliged to call on you & others to pay their proportions. I did not think it necessary to have an attachment issued, that would only have added to the costs.”
